DETAILED ACTION
Applicant’s amendment received on May 17, 2022 has been fully considered and entered, but the arguments are not deemed to be persuasive.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
Applicant notes that AN does not disclose, teach or suggest all limitations of the independent claims. The Applicant particularly argues that AN does not disclose a first coding mode where luma and chroma have separate coding trees and a second mode where luma and chroma use common coding tree, nor it disclose indicating which of those modes to use.

The Examiner respectfully disagrees. In paragraph [0011] AN clearly discloses that “A maximum luma coding-tree splitting depth and a separate maximum chroma coding-tree splitting depth may be used for the separate luma and chroma coding trees. Furthermore, the maximum luma coding-tree splitting depth and the separate maximum chroma coding-tree splitting depth can be signaled in sequence parameter set (SPS), picture parameter set (PPS), or slice header.” 

In paragraph [0016], AN further teaches that “The use of separate luma coding tree and chroma coding tree can be applied only for CTUs in the I-slice, and the same luma coding tree and chroma coding tree can be applied for CTUs in the B-slice and the P-slice. In another embodiment, the use of separate luma coding tree and chroma coding tree can be applied for CTUs in the I-slice, B-slice and P-slice.”

In paragraph [0041], AN further teaches that “One luma coding tree for each luma CTU and one chroma coding tree for each chroma CTU are determined from the video bitstream according to separate syntax elements representing luma coding trees and chroma coding trees respectively as shown in step 1220.”
To the Examiner, AN meets the argued limitations “a first coding mode where luma and chroma have separate coding trees and a second mode where luma and chroma use common coding tree, nor it disclose indicating which of those modes to use.”  
While the Applicant argues that AN does not disclose a first coding mode where luma and chroma have separate coding trees and a second mode where luma and chroma use common coding tree, nor it disclose indicating which of those modes to use.  To the Examiner, the claim language is very broad.

An Office action will be provided below, and the Examiner will indicate where the newly added claim language is met.


Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 16-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN et al. (US Patent Application Publication no. 2018/0288446).

Regarding claims 16 and 19, AN discloses a method and apparatus, comprising a video encoder for encoding picture data of a video (See Abstract), wherein the video encoder is configured to encode picture data for at least one block in a picture based on a flag determining whether the encoding uses independent coding trees for luma and chroma blocks (See AN [0011], and [0016]) or a common coding tree for luma and chroma blocks, and inserting the flag in high level syntax elements of the encoded picture data (See AN [0034] and [0041]).

As per claims 28, AN further discloses a non-transitory computer readable medium having stored thereon encoded bistream to perform the above method as noted in AN’s Abtract, paragraphs [0011] and [0034], where the non-transitory medium is disclosed in paragraphs [0041], and [0044].

As per claim 17, 20, 23, and 26, most of the limitations of these claims have been noted in the above rejection of claims 16, 19 and 25.  In addition, AN further discloses wherein when the flag is equal to 1, the luma and chroma blocks use independent coding trees (See AN [0011], and [0032] “In FIG. 6, the luma coding quadtree (610) includes split_luma_cu_flag (620).  In step 630, whether split_luma_cu_flag is equal to 1 is tested”; n FIG. 7, the chroma coding quadtree (710) includes split_chroma_cu_flag (720). In step 730, whether split_chroma_cu_flag is equal to 1 is tested. If the result is “yes”, it implies that the current chroma intermediate unit is split into four smaller chroma units.)

As per claims 22 and 25, AN discloses a method and apparatus, comprising a video decoder for decoding picture data of a video (See AN’s Fig. 12) , wherein the video encoder is configured to obtain parameters from high level syntax elements of an encoded picture data, and decode picture data for at least one block in a picture based on at least one parameter representative of the use of a separate coding tree for luma and chroma blocks of the picture data (See AN Fig. 12, and paragraphs [0041] and [0034]).

As per claims 18, 21, 24 and 27, AN further discloses wherein the flag is signaled in a sequence parameter set at the sequence level to apply to all coded slices using said sequence parameter set (See AN [0012], [0016] and [0040]).

As per claims 29 and 30, AN further discloses a non-transitory computer readable medium having stored thereon program code instructions executable by a processor to perform the above method of claims 19 and 25, as noted in AN’s Abtract, paragraphs [0011] and [0034], where the non-transitory medium is disclosed in paragraphs [0041], and [0044].

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424